ORDER
Upon consideration of the motion for a stay of the order of the District Court, 338 F.Supp. 67, and the responses, and of the motions to accelerate the appeal, and the responses,
It is now ordered:
That the Virginia State Board of Education and Dr. Woodrow W. Wilkerson, State Superintendent of Public Instruction, direct and coordinate planning for a merger of the school divisions of the City of Richmond and Henrico and Chesterfield Counties, encompassing all phases of the operation and financing of a merged school system, to the end that there will be no unnecessary delay in the implementation of the ultimate steps contemplated in the order of the District Court, in the event that the order is affirmed on appeal. To that end, but with regard for the efficient current operation of each of the three sepárate divisions, the Virginia State Board of Education and Dr. Wilkerson may require the three separate school divisions to supply administrative and staff assistance to develop and assemble data information and tentative plans looking toward implementation of the District Court’s order. If deemed advisable, they may direct the formation of a provisional school board for the merged division and employ such outside administrators and assistants as may be deemed practical. Except such costs as are properly attributable to the Virginia State Board of Education and the Office of the State Superintendent of Public Instruction, all necessary costs incurred in connection with the development of such plans shall be shared by the three *8school divisions in proportion to the number of pupils in each division.
Except as provided above, the order of the District Court is stayed pending the hearing of the appeals on the merits and, subject to the further order of this Court, thereafter pending a determination of the appeals on the merits.
The appeals are accelerated. An opening brief shall be filed by each party on or before Wednesday, March 22, 1972, and each party may file a reply brief on or before Wednesday, April 5, 1972.
The appeals will be scheduled for hearing before the Court en banc during the week beginning April 10, 1972.
Any party has leave to suggest to the Court any modification of this order which it deems essential, and continuance of the stay order will be considered by the Court after the hearing of the appeals on the merits.
By direction of Chief Judge HAYNSWORTH and Circuit Judges CRAVEN, RUSSELL and FIELD.*

 Circuit Judge AAHNTER would grant an oral hearing on the motion for a stay and the responses thereto, but would not grant a stay without such a hearing. He joins in the order insofar as it accelerates the appeal and establishes a schedule for the filing of the briefs and a hearing.
Circuit Judge ALBERT V. BRYAN was not present and took no part in the consideration and disposition of these motions. Circuit Judge BUTZNER did not participate in the consideration or decision of these motions because, as United States District Judge, he presided over this case from 1962 until 1967. 2,8 U.S.C. § 47; see AVright v. Council of City of Emporia, 442 E.2d 570, 575 (4 Cir., 1971) ; Swann v. Charlotte-Mecklenburg Bd. of Educ., 431 F.2d 135 (4 Cir., 1970).